IR BIOSCIENCES HOLDINGS, INC. 4021 North 75th Street Suite 201 Scottsdale, Arizona 85251 June 19, 2007 VIA EDGAR AND FEDERAL EXPRESS Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, North East Washington, D.C. 20549 Attn: Goldie Walker Re: IR BioSciences Holdings, Inc. Registration Withdrawal Request on Form RW File No: 333-143756 Form RW WD Withdrawal of Withdrawal Request Dear Ms. Walker: Pursuant to the request made by your office, please accept this as the above registrant's request to withdraw the above Registration Withdrawal Request filed on June 18, 2007.The purpose of withdrawal is that the above Registration Withdrawal Request referenced an incorrect filing number. Sincerely, IR BioSciences Holdings, Inc. /s/ Michael K. Wilhelm Name: Michael K. Wilhelm Title: Chief Executive Officer
